OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Both of the courts below found as a matter of fact that defendant voluntarily agreed to accompany the police to the station house and to submit to police interrogation. Inasmuch as this affirmed finding that defendant’s confession was not the product of illegal detention is supported by the record, it is beyond the power of this court to review. (See, e.g., People v Morales, 42 NY2d 129, 138.) Nor can we conclude on the record before us that defendant’s confession was involuntarily obtained as a matter of law. (See, e.g., People v Casassa, 49 NY2d 668, 681.)
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
*951Order affirmed in a memorandum.